DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 6-7, 9-10, 18-26, 28-29, 31-41 are pending and under consideration. The amendment filed on 09/27/2019 has been entered.
Priority
The instant application is accorded priority to 07/28/2017.

Maintained/Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
(1)	Claims 18, 20, 28 remain rejected and also apply to newly added claim 40 under 35 U.S.C. 103 as being unpatentable over Bianchetti (Journal of Cellular and Molecular Medicine, 16(3): 483-495, 2012) in view of Tour et al (Journal of Biomed Mater Res, Part A, 101 A: 2826-2837, 2013, IDS), Mak (Austin Biomark Diagn, 1(2): 1-9, 2014), Pinney (International Journal of Stem Cells. 4(1): 70-75, 2011, IDS) for the reasons of record dated 04/01/2020.
For the record the rejection is reiterated below.
Regarding Claim 18, steps (a)-(b), Bianchetti teaches (a) human dermal fibroblasts for collagen production initially plated onto the uncoated wells of 24-well plates and cultured for 6 days in complete DMEM comprising 20% FCS (p 484-485); (b] on the third day, 50% of 0.4% FCS, where the amount of newly synthesized collagens that was deposited in the ECM over 24 hours was significantly lower in cultured fibrocytes than in cultured fibroblasts, both in terms of absolute value and in terms of percentage of total deposited proteins (p 485, 1st column; p 487, 2nd column under collagen production and figure 1 as depicted below; the specific types of collagenous proteins produced by the two cell populations (Fig. 1C). At the end d of the incubation period measured the amounts of newly synthesized collagen deposited in the ECM and released in the conditioned medium over 24 hours (p 485, 1st column and as depicted in figure 1 below).

    PNG
    media_image1.png
    404
    740
    media_image1.png
    Greyscale



Regarding claim 20, Bianchetti teaches reducing the amount of serum is done by replacing the medium (p 485, 1st column 1st paragraph).
Bianchetti does not teach (c) following (b), culturing the fibroblasts for at least about 2 weeks, whereby the fibroblasts produce ECM comprising triple-helical or non-reducible gamma-form fibrillar collagen, or both, thereby producing a solution comprising the fibroblasts and the ECM.
However, before the effective filing date of the instant invention, Tour teaches cell-derived matrix from dermal fibroblasts after 21 days of culture for the ECM secreted by ceils in vitro effectively generate ECM in vitro as means to increase the osteogenic properties of hydroxyapatite (HA) scaffold. Thus, realizing the significance of the ECM for the progenitor cell differentiation and bone regeneration (p 127 2nd column last paragraph). Tour also teaches to increase the ECM synthesis by the rat dermal fibroblasts cultured in 10% FBS, the culture medium was supplemented with ascorbic acid (AA) and 2/3 of the medium was changed every third day. The cells were cultured for 21 days (p 128, 1st column 1st paragraph and 2rid column 1st paragraph; Fig. 1 A). Regarding claim 28, Tour teaches the gag and total collagen content in DF-generated ECM was 0.36 and 0.72 g/mg, respectively and given the MW of the collagen in the Western blot butter comprised of SBC-ECM constructs each precipitated protein fraction of 3 for example, containing Collagen type 1, and Collagen type 3 (p 2831 2nd column 
Regarding the clause, whereby the fibroblasts produce ECM comprising triple-helical or non-reducible gamma-form fibrillar collagen, or both, thereby producing a solution comprising the fibroblasts and the ECM.
However, before the effective filing date of the instant invention, as evidenced by Mak teaches type VI collagen in cultured human fibroblasts deposited extracellularly in the culture matrix in the presence of ascorbic acid and only tetramers are present in the culture media comprised of triple helix monomers forming fibrillary meshwork (p 9 1st and 2nd column 1st paragraph and as depicted in Figure 1 below). 
    PNG
    media_image2.png
    395
    452
    media_image2.png
    Greyscale


Mak also teaches additionally, collagen VI protein was increased in the culture medium and cell layer extracts (170% of control). Therefore, the regulation of a3 (VI) gene expression by TGF- is critical for the control of collagen VI synthesis and may determine the deposition of the collagen VI molecule in the ECM (p 9 2nd column last paragraph).
Tour/Mak do not teach (d) isolating the ECM comprising triple-helical or non-reducible gamma-form fibrillar collagen from the fibroblasts, wherein isolating the ECM comprises contacting the ECM and fibroblasts with dextranase, thereby manufacturing the ECM.
However, before the effective filing date of the instant invention, Pinney teaches contacting neonatal human fibroblasts secreting natural ECM with dextran beads in a bioreactor and add dextranase to isolate secreted soluble or insoluble ECM secreted by the fibroblasts (p 71 1st and 2nd column). Pinney also teaches extracellular matrix proteins upregulated by hypoxia include many of which have been shown to be associated with stem cell niches, including stem cell niches in the skin, bone marrow, and spinal cord (Fig. 2) (abstract, p 72 2nd column 1st paragraph).
Accordingly, it would have been obvious to a person of ordinary skill in the art to combine the (a) human dermal fibroblasts for collagen production cultured in complete DMEM comprising 20% FCS: (b) on the third day, 50% of the conditioned medium was replaced with fresh medium, then extensively washed and re-incubated for 48 hrs in DMEM with 0.4% FCS for 6 days for producing ECM containing collagenous proteins Type VI as disclosed by Bianchetti and (c] by including culturing the dermal fibroblasts for an additional 21 days for the 
One would have been motivated to further culture the fibroblasts tor 21 days to receive the expected benefit of effectively generate ECM in vitro as means to increase the osteogenic properties of HA scaffold and for the fibroblasts to secrete triple helix collagen VI protein that determine the deposition of the collagen VI molecule in the ECM. Pinney provides motivation for the dextranase to isolate secreted proteins of the ECM for in vitro studies to assess the effects of soluble or insoluble matrix proteins secreted by the fibroblasts.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in combining culturing ECM producing dermal fibroblasts for 6 days by gradually reducing serum concentration with further culturing tor 21 days for isolating ECM comprising triple-helix fibrillary collagen and isolating the ECM by contacting the fibroblasts on dextran beats arid secreted ECM by including isolate secreted proteins of the ECM for in vitro studies to assess the effects of soluble or insoluble matrix proteins secreted by the fibroblasts by combining the teachings of Bianchetti with Tour and Mak and Pinney.
Thus, the claimed invention as a whole, is prirna facie obvious in the absence of evidence to the contrary.
Response to arguments
Applicants argue for clarity, Applicant are describing the contribution that each reference provides to the combination, but are traversing the rejection as it applies to the combination of these references. For avoidance of doubt, Applicants are not attacking the references individually.
Bianchetti is fatally flawed. At best, Bianchetti teaches a fibroblast culturing method in which fibroblasts are first cultured in complete DMEM for 6 days. As would be appreciated by the skilled Artisan, complete DMEM comprises 10% fetal bovine serum. Bianchetti teaches that on day 3 of the 6-day culture period, 50% of the complete DMEM is replaced with fresh, complete DMEM. That is, the concentration of serum remains unchanged over the course of the 6-day culture period. Following the 6-day culture, Bianchetti teaches that the fibroblasts are then transferred to low-serum DMEM, which comprises 0.4% fetal calf serum. That is, the concentration of serum in the cell culture medium is changed instantaneously from 10% to 0.4% in the fibroblast culturing methods taught by Bianchetti. Thus, Bianchetti fails to gradual removal of serum from the cell culture medium for Tour is fatally flawed and does not sure the deficiency of Bianchetti. At best, Tour teaches a fibroblast culturing method in which fibroblasts are cultured in MSC serum-free basal medium supplemented with 2% human serum. Tour teaches that the MSC serum-free media supplemented with 2% human serum was completely replaced with the fresh MSC serum-free media supplemented with 2% human serum biweekly, or that 2/3 of the MSC serum-free media supplemented with 2% human serum was replaced with fresh MSC serum-free media supplemented with 2% human serum. That is, the concentration of serum in the cell culture medium remains unchanged in the fibroblast culturing methods taught by Tour. Thus, Tour fails to teach or suggest the gradual removal of serum from the cell culture medium.
Mak is fatally flawed and does not cure the deficiencies of Bianchetti and Tour. Mak simply teaches that type VI collagen can be produced from cultured human fibroblasts. Mak is silent on fibroblast culture methods, let alone fibroblast culture methods for the production of ECM.
Pinney is fatally flawed and does not cure the deficiencies of Bianchetti, Tough and Mak. Pinney simply teaches a method of culturing neonatal fibroblasts comprising seeding the fibroblasts onto dextran beads and growing under 1-5% oxygen in stirred bioreactor tanks. Pinney is silent as to the presence of serum in the culture media, and most certainly does not teach or suggest the gradual removal of serum form the cell culture medium.
For the avoidance of doubt, Applicants submit that there is no teaching or suggestion present in the combination of Bianchetti, Tour, Mak and Pinney to motivate the skilled artisan to arrive at the instantly claimed method. Specifically, none of the references teach or suggest an ECM production method that comprises the gradual reduction of serum from a fibroblast cell culture medium, nor has the Office provided any reasoning as to why the cited combination provides, either explicitly or implicitly, such a limitation. Applicant’s arguments have been fully considered but are not persuasive.
gradual removal of serum from DMEM comprising 20% FCS on the third day, to re-incubated for 48 hrs in DMEM (DMEM supplemented with 0.4% FCS, where the amount of newly synthesized collagens that was deposited in the ECM over 24 hours was significantly lower in cultured fibrocytes than in cultured fibroblasts, both in terms of absolute value and in terms of percentage of total deposited proteins. Thus, Bianchetti teaches the gradual reduction of serum from a fibroblast cell culture medium (emphasis added). Tour has not been cited for the gradual removal of the serum which is taught by Bianchetti but Tour has been cited for the limitation of (c) following (b), culturing the fibroblasts for at least about 2 weeks, whereby the fibroblasts produce ECM comprising triple-helical or non-reducible gamma-form fibrillar collagen, or both, thereby producing a solution comprising the fibroblasts and the ECM. Mak has not been cited for the gradual removal of the serum which is taught by Bianchetti but Mak has been cited as evidence regarding the clause, whereby the fibroblasts produce ECM comprising triple-helical or non-reducible gamma-form fibrillar collagen, or both, thereby producing a solution comprising the fibroblasts and the ECM. Pinney has not been cited for the gradual removal of the serum which is taught by Bianchetti but Pinney has been cited for the limitation of isolating the ECM comprising triple-helical or non-reducible gamma-form fibrillar collagen from the fibroblasts, wherein isolating the ECM comprises contacting the ECM and fibroblasts with dextranase, thereby manufacturing the ECM.
As discussed above one would have been motivated to combine the combine the human dermal fibroblasts for collagen production cultured in complete DMEM comprising 20% FCS with gradual reduction of serum for producing ECM containing collagenous proteins Type VI as 

(2) 	Claims 18, 21-22 remain rejected under 35 U.S.C. 103 as being unpatentable over Bianchetti (Journal of Cellular and Molecular Medicine, 16(3): 483-495, 2012) in view of Tour(Journal of Biomed Mater Res, Part A, 101 A: 2826-2837, 2013, IDS), Mak (Austin Biomark Diagn, 1(2): 1-9, 2014), Finney (international Journal of Stem Cells, 4(1): 70-75, 2011, IDS) and further as evidenced by Shamis (In Vitro Cell. Dev. Biol. Animal, 48:112-122, 2012), Hayes (Animal Reproduction Science, 8: 181-192, 2005) for the reasons of record dated 04/01/2020.
For the record the rejection is reiterated below.
The teachings of Bianchetti and Tour and Mak and Pinney apply here as indicated above.
Bianchetti and Tour and Mak and Pinney do not teach, wherein at least about 90% of the fibroblasts in the solution are in the GO cell cycle phase or, wherein fewer than 1% of the fibroblasts in the solution are undergoing apoptosis.
However, before the effective filing date of the instant invention, as evidenced by Shamis BJ fibroblasts at 70-80% confluence and medium changes every 3 days for the culture period of 5 weeks augmented production and assembly of extracellular matrix proteins (title, abstract, pi 14 1st column 1st paragraph), thus implicitly teaches at the end to 5 weeks at least 90% of the fibroblasts in the solution are in GO ceil cycle phase. Moreover, as evidenced by Hayes hyper-confluence alone was sufficient to induce fibroblasts and granulosa cells to 
    PNG
    media_image3.png
    380
    704
    media_image3.png
    Greyscale

Regarding claim 22, Hayes teaches the in vitro potential of cells starved of serum or not, there is an additional drawback for serum starvation, induction of apoptosis (p 190, 2nd paragraph), thus implicitly teaches fewer than 1% of the fibroblasts in the solution are undergoing apoptosis. A newly found structural property does not add patentability to the known product, in this case at least about 90% of the fibroblasts in the solution are in Go ceil cycle and fewer than 1% of the fibroblasts in the solution are undergoing apoptosis. Thus, the fibroblasts taught by Shamis/Hayes obviously contains fibroblasts in at least about 90% Go ceil cycle and 1% going apoptosis. "[T]be discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer/' Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPG2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable, in re Best, 562 F.2d 1252, 1254,  195 USPQ 430, 433 (CCFA 1977). >ln In re Crish, 393 F.3d 1253, 1258, 73 USPG2d 1364, 1368 (Fed. Cir. 2004).
Accordingly, it would have been obvious to a person of ordinary skill in the art to the culturing ECM producing dermal fibroblasts for 6 days by gradually reducing serum concentration with further culturing for 21 days for isolating ECM comprising triple-helix fibrillary collagen and isolating the ECM by contacting the fibroblasts on dextran beats and secreted ECM by including isolate secreted proteins to the ECM tor in vitro studies to assess the effects of soluble or insoluble matrix proteins secreted by the fibroblasts as disclosed by Bianchetti and Tour and Mak and Pinney to include Go ceil cycle phase analysis wherein at least 90% of fibroblasts are in the Go phase and fewer than 1% are undergoing apoptosis for augmented production and assembly of extracellular matrix proteins as evidenced by Shamis and Hayes.
One would have been motivated to do so to receive the expected benefit of the at least 90% of fibroblasts at the Go phase and medium changes every 3 days for the culture period of 5 weeks to augment production and assembly of extracellular matrix in the ECM.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success the culturing ECM producing dermal fibroblasts by gradually reducing serum concentration with further culturing for isolating ECM comprising triple-helix fibrillary collagen with analysis of the fibroblasts at the Go phase 
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Response to arguments
To the extent applicants arguments are combined for the rejection under 35 USC103 (2) as set forth above and (3)-(4) as set forth below, accordingly the rebuttal is combined as set forth below [(see below response to arguments followed rejection (4)}. 
(3)	Claims 18, 23, 34 remain rejected under 35 U.S.C. 103 as being unpatentable over Bianchetti (Journal of Cellular and Molecular Medicine, 16(3): 483-495, 2012) in view of Tour (Journal of Biomed Mater Res, Part A, 101 A: 2826-2837, 2013, IDS), Mak (Austin Biomark Diagn, 1(2): 1-9, 2014), Pinney (international Journal of Stem Cells, 4(1): 70-75, 2011, IDS) and further as evidenced by Muiznieks (Biochimica et Biophysica Acta, 1832: 866-875, 2013) for the reasons of record dated 04/01/2020.
For the record the rejection is reiterated below.
The teachings of Bianchetti and Tour and Mak and Pinney apply here as indicated above.
Bianchetti and Tour and Mak and Pinney do not teach, wherein the solution comprises nanostructures comprising the soluble ECM, said nanostructures having a greatest diameter of 200 mn to 10,000 mn.
However, before the effective filing date of the instant invention, Muiznieks teaches fibrillar collagens assemble via the lateral association of tropocollagen triple helices first into fibrils (in the order of -10-300 nm diameter which fibrillary collagens are most abundant in the ECM from fibroblasts (p 869, 1st column last paragraph).
The semicrystalline packing of collagen fibrils forms the basis of the tensile strength of tissues (p 869, 1st column last paragraph).
Accordingly, it would have been obvious to a person of ordinary skill In the art the culturing ECM producing dermal fibroblasts for 6 days by gradually reducing serum concentration with further culturing for 21 days for isolating ECM comprising triple-helix fibrillary collagen and isolating the ECM by contacting the fibroblasts on dextran beats and secreted ECM by including isolate secreted proteins of the ECM for in vitro studies to assess the effects of soluble or insoluble matrix proteins secreted by the fibroblasts as disclosed by Bianchetti and Tour and Mak and Pinney also comprises fibrillar collagens assemble via the lateral association of tropocollagen triple helices first into fibrils (in the order of ~10-300 nm diameter which fibrillary collagens are most abundant in the ECM from fibroblasts, as evidenced by Muiznieks.
One would have been motivated to include nanostructures having a greater diameter in the order of ~10-300 nm diameter which fibrillary collagens are most abundant in the ECM from fibroblasts to receive the expected benefit for the semicrystalline packing of collagen fibrils forms the basis of the tensile strength of tissues.

Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.

(4)	Claims 18, 28, 33, remain rejected under 35 U.S.C. 103 as being unpatentable over Bianchetti (Journal of Cellular and Molecular Medicine, 16(3): 483-495, 2012) in view of Tour et al (Journal of Biomed Mater Res, Part A, 101 A: 2826-2837, 2013, IDS), Mak (Austin Biomark Diagn, 1(2): 1-3, 2014), Pinney (international Journal of Stem Cells, 4(1): 70-75, 2011, IDS) and further in view of Zouboulis (Experimental Gerontology, 43: 986-997, 2008, IDS) for the reasons of record dated 04/01/2020.
For the record the rejection is reiterated below.
The teachings of Bianchetti and Tour and Mak and Pinney apply here as indicated above.
Bianchetti and Tour and Mak and Pinney do not teach, do not teach do not teach further manufacturing a cosmetic product comprising ECM.
However, before the effective filing date of the instant invention, Zouboulis teaches undifferentiated ceils (stem cells) in every dermal tissue participating greatly in the homeostasis maintenance and regeneration of injured skin (p 992, 2nd column 1st paragraph). Dermal stem cells and anti-ageing and the key function of the fibroblasts in the dermis, provision of the foremost elements necessary for the extracellular matrix composition: additionally, exchange and co-activity among dermal stem cells and other cell types could make a global activation and rejuvenation of the skin, including sufficient correction of wrinkles and slacks possible (p 992 2nd column 4th). Giving the fact that the activity of stem cells for dermal regeneration is essential, for possibly use dermal stem cells in medical and cosmetic procedures (p 992 2n:i column 5th paragraph).
Accordingly, it would have been obvious to a person of ordinary skill in the art to combine the culturing ECM producing dermal fibroblasts for 6 days by gradually reducing serum concentration with further culturing for 21 days tor isolating ECM comprising triple-helix fibrillary collagen and Isolating the ECM by contacting the fibroblasts on dextran beats and secreted ECM by including isolate secreted proteins to the ECM tor in vitro studies to assess the effects of soluble or insoluble matrix proteins secreted by the fibroblasts as disclosed by Bianchetti and Tour and Mak and Pinney by manufacturing a cosmetic product comprising ECM from dermal fibroblasts derived from dermal stem cells for use dermal stem cells in medical and cosmetic procedures as disclosed by Zouboulis.
One would have been motivated to manufacturing a cosmetic product comprising ECM from dermal fibroblasts derived from dermal stem cells giving the fact that the activity of stem 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in combining fibroblasts for isolating ECM and further manufacturing a cosmetic product comprising the ECM of fibroblasts by combining the teachings of Bianchetti and Tour and Mak and Pinney and Zouboulis.
Thus, the claimed invention as a whole, is prima fade obvious in the absence of evidence to the contrary.
Response to arguments
Applicant’s arguments are the same as set forth for the rejection (1) above (see response to arguments above). 

(5)	Claims 1, 3, 5, 24, 29, 36, remain and also apply to newly added claims 39, 41 rejected under 35 U.S.C. 103 as being unpatentable over Warren (Cell Stem Cell, 7: 618-630, 2010 IDS) in view of Itoh (PLoS ONE. 8(10): e77673-e77673. 2013, IDS), Bianchetti (Journal of Cellular and Molecular Medicine, 16(3): 483-495, 2012), Pinney (International Journal of Stem Cells, 4(1): 70-/5, 2011, IDS) for the reasons of record dated 04/01/2020.
For the record the rejection is reiterated below.
Regarding claim 1, 38, step (a) Warren teaches culturing human fibroblasts seeded with 100,000 cells in individual wells of a 6-well plate via fibroblast media (DMEM+10% FBS) transfected with KLF4, c-MYC, OCT4, and SOX2 (KMOS) RNA was terminated on day 17, and colonies were mechanically picked 3 days later, which were then expanded under standard ESC culture conditions to establish 14 prospective iPSC lines, designated dH1f-RiPSC (RNA-derived iPSC) (p 621 1st column last paragraph bridge 2nd column). Regarding claim 3, Warren teaches colonies were mechanically picked 3 days later, which were then expanded under standard ESC culture conditions to establish 14 prospective iPSC lines, designated dHI f-RiPSC (RNA-derived iPSC) (p 621 1st column last paragraph bridge 2nd column). Regarding claim 24, Warren teaches BJ human neonatal foreskin fibroblasts, MRC-5 human fetal lung fibroblasts, and Detroit 551 human fetal skin fibroblasts (p 627 2nd column). Regarding claim 29, Warren teaches first fibroblasts transfected with KLF4, c-MYC, OCT4, and SOX2 (KMOS) RNA was terminated on day 17 (p 621 1st column last paragraph bridge 2nd column).
Warren does not teach step (b] culturing the iPSCs with one or more fibroblast differentiation factors, thereby differentiating the iPSCs into second fibroblasts.
However, before the effective filing date of the instant invention, regarding step (b) Itoh teaches differentiation of induced pluripotent stem cells (IPSCs) into dermal fibroblasts which produce type VII collagen which also produce and secrete fully mature type VII collagen for the advancement of cell therapy for recessive dystrophic epidermolysis bullosa (RDEB) caused by mutations in the COL7A1 gene (p e77674, 2,;d column figure 1, abstract); a uniform population of fibroblast-like cells obtained after several passages (p e77673, 2nd column last paragraph); and type VII collagen is secreted in the media from IPSC-derived fibroblasts as well as from normal human fibroblasts (figure 2C, p e77873, 1* column last paragraph). Itoh also Regarding claim 5, Itoh teaches the iPSCs derived from a normal individual {p 6, 2lldcolumn under cell culture).
Itoh does not teach step (c) culturing the second fibroblasts in a second solution, wherein the second solution comprises serum at a concentration of 0.1% to 20% (v/v) until the second fibroblasts produce mature collagens: and (d) gradually reducing the concentration of serum for at least 5 days until there is an at least 95% reduction in the concentration of serum (v/v), whereby the second fibroblasts produce extracellular matrix (ECM).
However, before the effective filing date of the instant invention, Regarding Claims 1, 36, steps (c)-(d), Bianchetti teaches (a) human dermal fibroblasts for collagen production initially plated onto the uncoated wells of 24-well plates and cultured for 6 days in complete DMEM comprising 20% FCS (p 484-485); (b} on the third day, 50% of the conditioned medium was replaced with fresh medium. Cells were then extensively washed and re-incubated for 48 hrs in DMEM (DMEM supplemented with 0.4% FCS, where the amount of newly synthesized collagens that was deposited in the ECM over 24 hours was significantly lower in cultured fibrocytes than in cultured fibroblasts, both in terms of absolute value and in terms of percentage of total deposited proteins (p 485, 1st column; p 487, 2nd column under collagen production and figure 1 as depicted below; the specific types of collagenous proteins produced by the two cell populations (Fig. 1C). At the end d of the incubation period measured the amounts of newly synthesized collagen deposited in the ECM and released in the conditioned medium over 24 hours (p 485, 1st column and as depicted in figure 1 below).


    PNG
    media_image1.png
    404
    740
    media_image1.png
    Greyscale

Bianchetti does not teach (e) isolating the ECM from the second fibroblasts, wherein isolating the ECM comprises contacting the second fibroblasts with dextranase, thereby manufacturing the ECM.
However, before the effective filing date of the instant invention, Pinney teaches contacting neonatal human fibroblasts secreting natural ECM with dextran beads in a bioreactor and add dextranase to isolate secreted soluble or insoluble ECM secreted by the fibroblasts (p 71 1st and 2nd column), Finney also teaches extracellular matrix proteins upregulated by hypoxia include many of which have been shown to be associated with stem cell niches, including stem cell niches in the skin, bone marrow, and spinal cord (Fig. 2) (abstract, p 72 2rid column 1st paragraph).

One would have been motivated to differentiate the first fibroblast-derived iPSCs into second fibroblast to receive the expected benefit to enhance collagen production from the second fibroblasts and to gradually reduce the serum concentration for newly synthesized collagen deposited in the ECM and released in the conditioned medium over 24 hours and fro the dextranase to isolate secreted soluble or insoluble ECM secreted by the fibroblasts associated with stem cell niches, including stem cell niches in the skin, bone marrow, and spinal cord.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in combining dedifferentiation of first fibroblasts into IPSCs and culturing the iPSCs with differentiation factors to produce second fibroblasts and gradually reducing the serum to produce ECM and isolating the secreted soluble or insoluble ECM secreted by the fibroblasts associated with stem cell niches, including stem cell niches in the skin, bone marrow, and spinal cord by combining the teachings of Warren and Itch and Bianchetti and Pinney.
Thus, the claimed invention as a whole, is prima fade obvious in the absence of evidence to the contrary.
Response to arguments
Applicants argue as described supra, the combination of Bianchetti and Pinney is fatally flawed, as the combination fails to teach or suggest a fibroblast culturing method comprising a step of gradually reducing the serum concentration in the media such that there is at least a 95% reduction in serum concentration. Warren is fatally flawed and does not cure the deficiencies of Bianchetti and Pinney. Warren simply teaches a methods for dedifferentiating various cell types into RNA-induced pluripotent stem cells (RiPSCs). Warren is silent on fibroblast culture methods, let alone fibroblast culture methods for the production of ECM. 
Itoh is fatally flawed and does not cure the deficiencies of Warren, Bianchetti and Pinney. Itoh simply teaches to differentiate iPSCs first into embryoid bodies and then into fibroblasts. Itoh fails to teach or suggest a fibroblast culture method comprising a gradual reduction in the concentration of serum in the culture media. For the avoidance of doubt, Applicants submit that there is no teaching or suggestion present in the combination of Warren, Itoh, Bianchetti 
In response, for the same reasons as discussed above and to reiterate Bianchetti teaches gradual removal of serum from DMEM comprising 20% FCS on the third day, to re-incubated for 48 hrs in DMEM (DMEM supplemented with 0.4% FCS, where the amount of newly synthesized collagens that was deposited in the ECM over 24 hours was significantly lower in cultured fibrocytes than in cultured fibroblasts, both in terms of absolute value and in terms of percentage of total deposited proteins. Thus, Bianchetti teaches the gradual reduction of serum from a fibroblast cell culture medium (emphasis added). Warren has not been cited for the gradual removal of the serum which is taught by Bianchetti but Warren has been cites for the limitation of claim 1, step (a) for culturing human fibroblasts seeded with 100,000 cells in individual wells of a 6-well plate via fibroblast media (DMEM+10% FBS) transfected with KLF4, c-MYC, OCT4, and SOX2 (KMOS) RNA was terminated on day 17, and colonies were mechanically picked 3 days later, which were then expanded under standard ESC culture conditions to establish 14 prospective iPSC lines, designated dH1f-RiPSC (RNA-derived iPSC). Itoh has not been cited for the gradual removal of the serum which has been taught by Bianchetti but Itoh has been cited for step (b] culturing the iPSCs with one or more fibroblast differentiation factors, thereby differentiating the iPSCs into second fibroblasts. Pinney has been cites for the limitation of (e) isolating the ECM from the second fibroblasts, wherein isolating the ECM comprises contacting the second fibroblasts with dextranase, thereby manufacturing the ECM. One would have been motivated to differentiate the first fibroblast-derived iPSCs into second fibroblast to receive the expected benefit to enhance collagen production from the second fibroblasts and to gradually reduce the serum 
Response to arguments
Applicant’s arguments are the same as set forth for the rejection (5) above (see response to arguments above). 

 

(6)	Claims 1, 4, rejected under 35 U.S.C. 103 as being unpatentable over Warren (Cell Stem Cell, 7: 618-630, 2010) in view of Itoh (PLoS ONE, 8(10): e77673-e77673, 2013, IDS), Bianchetti (Journal of Cellular and Molecular Medicine, 16(3): 483-495, 2012), Finney (International Journal of Stem Cells, 4(1): 70-75, 2011, IDS) and further in view of Devito (Stem Cells Trans! Med, 3: 1116, 2014 IDS) is withdrawn in view of canceled claim 4.

 (7) 	Claims 1, 6-7, 9-10, remain rejected under 35 U.S.C. 103 as being unpatentable over Warren (Cell Stem Cell, 7: 618-630, 2010) in view of Itoh et al (PLoS ONE, 8(10): e77673-e77673, 2013, IDS), Bianchetti (Journal of Cellular and Molecular Medicine, 16(3): 483-495, 2012), Pinney (International Journal of Stem Cells, 4(1): 70-75, 2011, IDS) and further in view of Shamis (hESC-and iPSC-Derived Fibroblasts for Skin Engineering and Repair, Thesis p ii-123, 20212 previously cited) for the reasons of record dated 04/01/2020.
For the record the rejection is reiterated below.
The teachings of Warren and Itoh and Bianchetti and Pinney apply here as indicated above.
Warren and Itoh and Bianchetti and Pinney, do not teach, wherein culturing the of the second fibroblasts is in normoxia.
However, before the effective filing date of the instant invention, Shamis teaches culture of IPSC-derived fibroblasts (iPDK} under normoxic conditions to assess harvested supernatants for angiogenic VEGF secreted by the cells that promotes endothelial sprouting in a 3D in vitro sprouting assay (p 122, figure 4-3} and the IPDK provided necessary paracrine factors that induced endothelial sprouting (p 143, last paragraph) (instant claim 6). Regarding claims 7, 9, Shamis teaches the addition of AA to iPDK cells increased the ECM deposition to a greater extent than Human dermal fibroblast (HDF) (p 95 and figure 3-4C). Shamis teaches IPDK ceils Regarding claim 10, Shamis teaches fibroblasts derived from iPSCs stimulation with ascorbic acid induced secretion and extracellular deposition of collagenous proteins including the C-terminal procollagen al (I) as compared to primary dermal fibroblast (p 92 last paragraph bridge p 93 1st paragraph).
Accordingly, it would have been obvious to a person of ordinary skill in the art to combine the iPSC-derived fibroblasts secreting ECM for regenerative medicine as disclosed by Warren and Itoh and Bianchetti and Pinney by culturing the iPSC-derived fibroblasts under normoxic conditions as disclosed by Shamis in order to assess harvested supernatants for angiogenic VEGF secreted by the cells that promotes endothelial sprouting in a 3D as necessary paracrine factors that induced endothelial sprouting.
One would have been motivated to receive the expected benefit of the normoxia culture conditions to induce VEGF secretion of the cells as a paracrine growth factor for endothelial sprouting. Shamis provides motivation culturing fibroblasts derived from iPSCs ’with augmented production and assembly of ECM when compared to primary dermal fibroblasts without MSCs for regenerative medicine.’’.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in combining iPSCs derived fibroblasts with normoxic culture conditions tor to induce VEGF secretion of the cells as a paracrine growth factor for endothelial sprouting by combining the teachings of Warren and Itoh and Bianchetti and Pinney, and Shamis Thesis. 
Thus, the claimed invention as a whole, is prime facie obvious in the absence of evidence to the contrary.
Response to arguments
Applicant’s arguments are the same as set forth for the rejection (5) above (see response to arguments above). 


(8) 	Claims 1, 8 rejected under 35 U.S.C. 103 as being unpatentable over Warren (Cell Stem Cell, 7: 618-630, 2010) in view of Itoh et al (PLoS ONE, 8(10): e77673-e77673, 2013, IDS), Bianchetti (Journal of Cellular and Molecular Medicine, 16(3): 483-495, 2012), Finney (international Journal of Stem Cells, 4(1); 70-75, 2011, IDS) and further in view of Benny (Tissue Engineering, Part A, 21 (1 and 2): 1-10, 2015 IDS) is withdrawn in view of canceled claim 8.
 (9)	Claims 1, 25-26 remain rejected under 35 U.S.C. 103 as being unpatentable over Warren (Cell Stem Cell, 7: 618-630, 2010) in view of Itoh (PLOS ONE. 8(10): ©77673-e77673, 2013, IDS), Bianchetti (Journal of Cellular and Molecular Medicine, 16(3): 483-495, 2012), Pinney (International Journal of Stern Cells, 4(1): 70-75, 2011, IDS) and further in view' 
For the record the rejection is reiterated below.
Claim interpretation: claim reads on at least about 80% ECM. The specification does not define w/w, thus for compact prosecution the examiner is interpreted the claim as at least about 80% ECM.
The teachings of Warren and Itoh and Bianchetti and Pinney apply here as indicated above. 
Warren and Itoh and Bianchetti and Pinney, do not teach purifying the EGM, thereby manufacturing a composition that is at least about 80% w/w EGM or wherein purifying the EGM comprises: washing the EGM in an acidic buffer; and contacting a solution comprising the production fibroblast and EGM with dextranase.
However, before the effective filing date of the instant invention. Naughton teaches purifying EGM from human DFs comprises washing with acetic acid and the purity of the collagen should be about 90% (column 22, lines 55-60} (instant claims 25-26).
Accordingly, it would have been obvious to a person of ordinary skill in the art to combine the isolated EGM as disclosed by Warren and Itoh and Bianchetti and Pinney by using acid buffer for washing fibroblast-derived EGM during purification as disclosed by Naughton for purifying fibroblast derived EGM.
One would have been motivated to do so to receive the expected benefit of the acidic buffer to purify about 90% collagen secreted into the EGM for in vitro studies to assess the effects of soluble or insoluble matric proteins secreted by the fibroblasts.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in combining the isolated EGM by purifying with acidic buffer to isolate purified collagen into EGM for in vitro studies to assess the effects of soluble or insoluble matrix proteins secreted by the fibroblasts by combining the teachings of Warren and Itoh and Bianchetti and Pinney, and Naughton.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.

Response to arguments
Applicant’s arguments are the same as set forth for the rejection (5) above (see response to arguments above). 

(10)	Claim 1, 31, 37 remain rejected under 35 U.S.C. 103 as being unpatentable over Warren (Cell Stem Cell, 7: 618-630, 2010) in view of Itoh (PLoS ONE, 8(10): e77873-e77673, 2013, IDS), Bianchetti (Journal of Cellular and Molecular Medicine, 16(3): 483-495, 2012), Pinney (international Journal of Stem Cells, 4(1): 70-75, 2011, IDS) and further as evidenced by Muiznieks (Biochimica et Biophysics Acta, 1832: 886-875, 2013) for the reasons of record dated 04/01/2020.
For the record the rejection is reiterated below.
The teachings of Warren and Itoh and Bianchetti and Pinney apply here as indicated above.
Warren and Itoh and Bianchetti and Pinney, do not teach, wherein the solution comprises nanostructures comprising the soluble ECM, said nanostructures having a. greatest diameter of 200 mn to 10,000 mn.
However, before the effective filing date of the instant invention, Muiznieks teaches fibrillar collagens assemble via the lateral association of tropocollagen triple helices first into fibrils (in the order of -10-300 nm diameter which fibrillary collagens are most abundant in the ECM from fibroblasts (p 869, 1st column last paragraph). The semicrystalline packing of collagen fibrils forms the basis of the tensile strength of tissues (p 869, 1st column last paragraph).
Accordingly, it would have been obvious to a person of ordinary skill in the art the culturing ECM producing dermal fibroblasts for 8 days by gradually reducing  serum concentration with further culturing for 21 days for isolating ECM as disclosed by Warren and Itoh and Bianchetti and Pinney also comprises fibrillar collagens assemble via the lateral association of tropocollagen triple helices first into fibrils (in the order of -10-300 nm diameter which fibrillary collagens are most abundant in the ECM from fibroblasts, as evidenced by Muiznieks.
One would have been motivated to include nanostructures having a greater diameter in the order of -10-300 nm diameter which fibrillary collagens are most abundant in the ECM from fibroblasts to receive the expected benefit for the semicrystalline packing of collagen fibrils forms the basis of the tensile strength of tissues.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success the culturing ECM producing dermal fibroblasts by gradually reducing serum concentration with further culturing for isolating ECM comprising triple-helix fibrillary collagen with fibrillar collagens assemble via the lateral association of tropocollagen triple helices first into fibrils (in the order of -10-300 nm diameter which fibrillary collagens are most abundant in the ECM from fibroblasts, by combining the teachings of Warren and Itoh and Bianchetti and Pinney and Muiznieks.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Response to arguments
Applicant’s arguments are the same as set forth for the rejection (5) above (see response to arguments above). 


(11)	Claims 1, 32, 38 remain rejected under 35 U.S.C. 103 as being unpatentable over Warren (Cell Stem Cell, 7: 618-630, 2010) in view of Itoh (PLoS ONE, 8(10): e77873-e77673, 2013, IDS), Bianchetti (Journal of Cellular and Molecular Medicine, 16(3): 483-
For the record the rejection is reiterated below.
The teachings of Warren and Itoh and Bianchetti and Pinney apply here as indicated above.
Warren and Itoh and Bianchetti and Pinney, do not teach, do not teach, do not teach do not teach further manufacturing a cosmetic product comprising ECM.
However, before the effective filing date of the instant invention, Zouboulis teaches undifferentiated ceils (stem cells) in every dermal tissue participating greatly in the homeostasis maintenance and regeneration of injured skin (p 992, 2nd column 1st paragraph). Dermal stem cells and anti-ageing and the key function of the fibroblasts in the dermis, provision of the foremost elements necessary for the extracellular matrix composition; additionally, exchange and co-activity among dermal stem cells and other cell types could make a global activation and rejuvenation of the skin, including sufficient correction of wrinkles and slacks possible (p 992 2nd column). Giving the fact that the activity of stem cells for dermal regeneration is essential, for possibly use dermal stem cells in medical and cosmetic procedures (p 992 2nd column 5th paragraph).
Accordingly, it would have been obvious to a person of ordinary skill in the art to combine the culturing ECM producing dermal fibroblasts for 6 days by gradually reducing serum concentration with further culturing for 21 days for isolating ECM as disclosed by Warren and Itoh and Bianchetti and Pinney by manufacturing a cosmetic product comprising ECM from dermal fibroblasts derived from dermal stem cells for use dermal stem cells in medical and cosmetic procedures as disclosed by Zouboulis.
One would have been motivated to manufacturing a cosmetic product comprising EGM from dermal fibroblasts derived from dermal stem cells giving the fact that the activity of stem cells for dermal regeneration is essential, for use dermal stem cells in medical and cosmetic procedures.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in combining fibroblasts for isolating ECM and further manufacturing a cosmetic product comprising the ECM of fibroblasts by combining the teachings of Warren and Itoh and Bianchetti and Pinney and Zouboulis.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Response to arguments
Applicant’s arguments are the same as set forth for the rejection (5) above (see response to arguments above). 
Conclusion

No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Jr. Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/Primary Examiner, Art Unit 1632